BLATCHFOKD, District Judge.
I am of opinion that the deposition of Warren Leland is admissible in evidence against him, and that the deposition of Charles Leland is admissible in evidence against him, and that the decree is admissible in evidence against both of them; but that the deposition of Simeon Leland is not admissible in evidence against either of them. The exclusion of the question put to Pomeroy was proper. I see no reason why Mr. McMahon should not be sworn and examined. The ruling out of the papers in the case of Platt v. Holladay [supra], was proper.